 1 ANTHONY E. COLOMBO, JR.
   California State Bar No. 218411
 2 The Senator Building, 3rd Fl.
   105 West "F" Street
 3 San Diego, CA 92101
   Tel: (619) 236-1704
 4 Fax:(619) 236-1852
   anthonycolombolegal@gmail.com
 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9 UNITED STATES OF AMERICA,                     )   CASE NO. 2:18-CR-180-JAM
                                                 )
10                  Plaintiff,                   )   STIPULATION REGARDING
                                                 )   TIME PERIODS UNDER
11 v.                                            )   SPEEDY TRIAL ACT
                                                 )   FINDINGS AND ORDER
12 ADOLFO ARREOLA CRUZ (1),                      )
     LUIS ARREOLA-CRUZ (2),                      )   DATE: February 12, 2019
13 MARIO MORALES-LOPEZ (3),                      )   TIME: 9:15 a.m.
     CELSO ARREOLA-CARDENAS (4),                 )   COURT: Hon. John A. Mendez
14                                               )
                    Defendant.                   )
15                                               )
16
     STIPULATION
17
         1. By previous order, this matter was set for status on February 12, 2019.
18
         2. By this stipulation, defendants now move to continue the status conference until
19
     April 16, 2019, and to exclude time between February 12, 2019, and April 16, 2019, under
20
     Local Code T4.
21
         3.    The parties agree and stipulate, and request that the Court find the following:
22
              a)    The government has represented that the discovery associated with this case
23
     includes investigative reports and photographs totaling approximately 250 pages. All of this
24
     discovery has been either produced directly to counsel and/or made available for inspection
25
     and copying.
26
              b)    Defense counsel requires additional time to review discovery produced by the
27
     United States, conduct their independent investigation into the facts and applicable law,
28
     interview witnesses, discuss with their respective clients potential pretrial resolution, and
 1 otherwise prepare their respective client’s defense. These tasks are made much more difficult

 2 because each defendant’s primary language is Spanish and an English/Spanish language

 3 interpreter is needed as an intermediary between counsel and client to accomplish many of

 4 these tasks, as well as to explain the indictment, any proposed plea agreement, any applicable

 5 sentencing guidelines, and Fed.R.Crim.P. 11 to each defendant.

 6         c)        In addition, both Defense Counsel and the government desire additional
 7 time to determine what, if any, impact the First Step Act, passed on December 21, 2018, may

 8 have on the instant case.

 9         d)        Defense Counsel have proposed a global resolution that has been discussed
10 with counsel for the government and additional time is required.

11         e)        Counsel for defendants believe that failure to grant the above-requested
12 continuance would deny them the reasonable time necessary for effective preparation, taking

13 into account the exercise of due diligence.

14         f)   The government does not object to the continuance.
15         g)   Based on the above-stated findings, the ends of justice served by continuing the
16 case as requested outweigh the interest of the public and the defendant in a trial within the

17 time limits prescribed the Speedy Trial Act.

18         h)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§
19 3161, et seq., within which trial must commence, the time period from the date of the parties’

20 stipulation, January 31, 2019 to April 16, 2019, inclusive, is deemed excludable pursuant to

21 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

22 granted by the Court at each defendant’s request on the basis of the Court’s finding that the

23 ends of justice served by taking such action outweigh the best interest of the public and the

24 defendants in a speedy trial.

25     4. Nothing in this stipulation and order shall preclude a finding that other provisions of
26 the Speedy Trial Act dictate that additional time periods are excludable from the period

27 within which a trial must commence.

28

                                                  2
 1      IT IS SO STIPULATED.
 2

 3 DATED: January 31, 2019         McGREGOR W. SCOTT
                                   United States Attorney
 4                                 /s/ Samuel Wong
                                   Samuel Wong
 5                                 Assistant United States Attorney
 6 DATED: January 31, 2019         /s/ Jason A. Ronis
                                   Samuel Wong
 7                                 Counsel for Defendant
                                   Adolfo Arreola-Cruz
 8
     DATED: January 31, 2019       /s/ Peter Kmeto
 9                                 Peter Kmeto
                                   Counsel for Defendant
10                                 Luis Arreola-Cruz
11 DATED: January 31, 2019         /s/ Anthony E. Colombo, Jr.
                                   Anthony E. Colombo, Jr.
12                                 Counsel for Defendant
                                   Mario Morales-Lopez
13
     DATED: January 31, 2019       /s/ Hayes H. Gable III
14                                 Hayes H. Gable III.
                                   Counsel for Defendant
15                                 Celso Arreola-Cardenas
16

17

18

19

20

21

22

23

24

25

26

27

28

                               3
 1                                 FINDINGS AND ORDER
 2     The Court, having received, read, and considered the parties' stipulation, and good
 3 cause appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties'

 4 stipulation in its entirety as its Order. The Court specifically finds the failure to grant a

 5 continuance in this case would deny defense counsel reasonable time necessary for effective

 6 preparation, taking into account the exercise of due diligence. The Court finds the ends of

 7 justice are served by granting the requested continuance and outweigh the best interests of

 8 the public and the defendants in a speedy trial.

 9     The Court orders the time from the date of the parties' stipulation, January 31, 2019, up
10 to and including the April 16, 2019, status conference shall be excluded from computation

11 of time within which the trial of this case must be commenced under the Speedy Trial Act,

12 pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and General Order 479, Local Code T4,

13 to allow defense counsel reasonable time necessary to prepare defense counsel's client's

14 defense.

15     It is further ordered the February 12, 2019 status conference shall be continued until
16 April 16, 2019, at 9:15 a.m.

17

18     Dated: 1/31/2019
19

20                                                /s/ John A. Mendez__________________
                                                  THE HONORABLE JOHN A. MENDEZ
21                                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                 4
